Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 USAA Auto Owner Trust 2007-2 Seller & Servicer: USAA Federal Savings Bank Indenture Trustee: The Bank of New York Monthly Servicer Report Collection Period # 6 Determination Date 3/15/2008 Record Date 3/16/2008 Collection Period # End Date 2/29/2008 Payment Date 3/17/2008 Acceleration Event (1yes; 0no)? 0 I. Available Collections A. Credits 1. Scheduled Payments from Obligors Applied to Collection Period a. Scheduled Principal Payments $ b. Scheduled Interest Payments $ c. Total Scheduled Payments (a+b) $ 2. Prepayment Activity a. Principal Collections $ b. Interest Collections $ c. Total (a+b) $ 3. Repurchase Amount From Repurchased Receivable a. Principal Payments $ - b. Interest Payments $ - c. Total (a+b) $ - 4. Recovery of Defaulted Receivable a. Principal Recovery Amount $ b. Principal Balance of Defaulted Receivable $ c. Net Principal loss (Realized Loss) $ 5. Available Collections a. Available Principal Collections $ b. Available Interest Collections $ c. Interest Advance by Servicer $ d. Reimbursement of Advance $ e. Available Collections (a+b-d) $ II. Available Funds A. Available Collections $ B. Reserve Fund Excess Amount $ C. Required Yield Supplement Account Draw Amount N/A D. Available Funds $ III. Available Funds A. Available Funds $ B. Reserve Fund Draw Amount (Total Required Payments minus Available Funds $ - C. Available Funds (a+b) $ IV. Investment Income A. Investment Income on Collection Account (as of month end) $ V. Receivable Pool & Note Balance A. Original Principal Pool Balance $ B. Principal Pool Balance as of the Beginning of the Collection Period $ C. Principal Pool Balance as of the End of the Collection Period $ D. Aggregate Note Balance as of the End of the prior Payment Date $ E. Aggregate Note Balance as of the End of the related Payment Date $ F. Aggregate Class A Notes Balance as of the End of the prior Payment Date $ G. Aggregate Class A Notes Balance as of the End of the related Payment Date $ H. Class B Notes Balance as of the End of the prior Payment Date $ I. Class B Notes Balance as of the End of the related Payment Date $ VI. Class A and Class B Principal Balances For the Collection Period A. Principal Balance 1. Class A-1 Beginning Balance $ 2. Class A-1 Ending Balance $ 3. Class A-2 Beginning Balance $ 4. Class A-2 Ending Balance $ 5. Class A-3 Beginning Balance $ 6. Class A-3 Ending Balance $ 7. Class A-4 Beginning Balance $ 8. Class A-4 Ending Balance $ 9. Class B Beginning Balance $ 10. Class B Ending Balance $ 1 USAA Auto Owner Trust 2007-2 Seller & Servicer: USAA Federal Savings Bank Indenture Trustee: The Bank of New York Monthly Servicer Report Collection Period # 6 Determination Date 3/15/2008 Record Date 3/16/2008 Collection Period # End Date 2/29/2008 Payment Date 3/17/2008 VII. Reserve Account Balance For the Collection Period A. Initial Reserve Account Deposit $ B. Beginning Reserve Account Balance $ C. Investment Income on Reserve Account Balance (as of month end) $ D. Reserve Account Excess Amount $ E. Reserve Fund Draw Amount $ - F. Withdrawal from Reserve Account to reimburse Servicer Advance on Default loans $ - G. Maximum Reserve Amount Available for Draw $ H. Ending Reserve Account Balance $ VIII. Yield Supplement Account for the Collection Period N/A A. Initial Yield Supplement Amount N/A B. Required Yield Supplement Amount as of the End of the Prior Collection Period N/A C. Required Yield Supplement Amount as of the End of the Related Collection Period N/A D. Investment Income on Yield Supplement Amount N/A E. Required Yield Supplement Account Draw Amount N/A F. Ending Yield Supplement Amount N/A IX. Summary of Cash Disbursements A. Investment Income on Collection Account (as of Month End) to Servicer $ B. Available Funds $ C. Reimbursement of Advance by Servicer $ D. Reimbursement of Servicer Advances on Defaulted
